NO.
 07-10-0114-CR
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                            OCTOBER
12, 2010
 
                                            ______________________________
 
 
                                                          WILLIE GENE MILES,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
                                                                                                            Appellee
                                              _____________________________
 
                 FROM THE
COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY;
 
                    NO. C-1-CR-09-211566; HON.
CARLOS BARRERA, PRESIDING
                                            ______________________________
 
Dismissal
______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
            Appellant, Willie Gene Miles,
appeals his conviction for driving while intoxicated.  After abating the cause, this court received
a supplemental clerk’s record wherein a motion to dismiss the appeal signed by
both appellant and counsel had been filed in Travis County on October 1,
2010.  Therefore, the conditions precedent to the voluntary
dismissal of an appeal, see Tex. R. App. P. 42.2(a), have been
satisfied. 
Accordingly,
we reinstate the appeal, grant the motion, and dismiss the appeal.  And, having dismissed same on appellant's own
motion, no rehearing will be entertained, and the mandate shall issue
forthwith.
 
Per Curiam
 
Do not publish.